IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. PD-1362-18



                       DEWEY DEWAYNE BARRETT, Appellant

                                                v.

                                  THE STATE OF TEXAS

                      ORDER REGARDING REPRESENTATION
                               SMITH COUNTY



               Per curiam.

                                          ORDER


       Appellant was convicted of assault pertaining to family violence in cause number 007-1252-

17 in the 7th District Court of Smith County. Appellant was sentenced to confinement for 60 years.

The court of appeals affirmed the judgment of the trial court. Barrett v. State, No.12-18-00023-CR

(Tex. App. —Tyler, delivered October 10, 2018). The Appellant’s Pro Se petition for discretionary

review was granted by this Court on October 9, 2019. Appellant is entitled to representation before

this Court at this time. See Article 1.051(a)(d)(2), V.A.C.C.P. Appellant is without representation
in this Court. Accordingly, the trial court is ordered to determine if Appellant is currently

represented by counsel, and if so, to inform this court who represents Appellant. If Appellant is not

currently represented by counsel and desires counsel, the trial court must first determine whether

Appellant is indigent. If the trial court finds Appellant is indigent, that court shall appoint an

attorney to represent Appellant before this court in regard to PDR No. PD-1362-18, in accord with

the provisions of Articles 1.051 and 26.04, V.A.C.C.P. Any hearing conducted pursuant to this order

shall be held within 30 days of the date of this order. The trial court's order appointing counsel, any

findings of fact, affidavits, or transcription of the court reporter's notes and any other

supplementation of the record shall be returned to this court within 45 days of the date of this order.

IT IS SO ORDERED THIS THE 9th DAY OF OCTOBER, 2019

DO NOT PUBLISH